                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                  ABINGDON DIVISION

  UNITED STATES OF AMERICA

                 v.                                           CASE NO. 1:19cr00016

  INDIVIOR INC. (a/k/a Reckitt Benckiser
       Pharmaceuticals Inc.) and
  INDIVIOR PLC



                           REPLY IN SUPPORT OF DEFENDANTS’
                                  MOTION TO COMPEL

         In its Motion to Compel, Indivior simply seeks an order requiring full compliance with

  Brady and Rule 16, and nothing more. This full compliance of course includes the production of

  all documents and information known to the investigative team that are material to Indivior’s

  preparation of its defense. The government downplays its obligations and contends that selected

  materials it hand-picked to produce from certain of the relevant government agencies fulfill its

  obligations entirely. But the government cannot comply with its obligations under Brady and

  Rule 16 by choosing a subset of relevant documents to produce when members of its

  investigative team know there are substantial additional materials in the possession of these

  agencies that are material to Indivior’s defense and potentially exculpatory. Contrary to the

  government’s assertions in its Response in Opposition to Indivior’s Motion to Compel (ECF No.

  146) (hereinafter “Gov. Response” or “Response”), all such additional materials must be

  produced.




                                                 -1-
Case 1:19-cr-00016-JPJ-PMS Document 175 Filed 09/27/19 Page 1 of 20 Pageid#: 1414
                                            ARGUMENT

  I.     The government must produce all Brady and Rule 16 materials known to any
         member of the investigative team.

         The government advances an overly narrow view of its obligations under Rule 16 and

  Brady, focusing entirely on documents in the possession of the specific agency offices that

  actively participated in the investigation of Indivior. But Rule 16 and Brady also extend to any

  defense-favorable material known to any member of the investigative team. See Kyles v.

  Whitley, 514 U.S. 419, 437 (1995) (explaining that the government’s obligation includes any

  favorable documents the prosecution knows exist, as well as “any favorable evidence known to

  the others acting on the government’s behalf in the case”). Thus, under controlling Supreme

  Court precedent, it is irrelevant that members of any particular agency or sub-agency possessing

  material documents did not take an active investigative role in the case.

         It is beyond dispute, for example, that the Department of Health and Human Services

  (“HHS”), is part of the investigative team in this case. See, e.g., Gov. Response at 1-2. Thus, if

  HHS is aware—and it undoubtedly is—of material documents in the possession of any of its

  divisions, those documents fall within the government’s Brady and Rule 16 obligation to

  produce, even if the particular division possessing the documents did not play an active role in

  the investigation. These obligations do not stop at the desks of those particular individuals who

  ran the investigation directly, and the government cannot build walls within the same agency to

  shield defense-favorable information that it knows exists. “[T]he prosecution is in a unique

  position to obtain information known to other agents of the government,” so it “may not be

  excused from disclosing what it does not know but could have learned.” Carriger v. Stewart,

  132 F.3d 463, 480 (9th Cir. 1997) (citing Kyles, 514 U.S. at 438-40).




                                                 -2-
Case 1:19-cr-00016-JPJ-PMS Document 175 Filed 09/27/19 Page 2 of 20 Pageid#: 1415
         This means that the government cannot fulfill its obligations by simply pulling publicly

  available statements or requesting one specific “file” from these key government agencies. It

  must inquire into what is known to every member of the investigative team and collect and

  produce all such documents or other items that are exculpatory and/or material to Indivior’s

  defense. If the government has obtained some information or evidence from an agency, it cannot

  shirk its responsibility to obtain all information or evidence in the possession of that agency that

  would be material to the defense. See, e.g., United States v. Cerna, 633 F. Supp. 2d 1053, 1060

  (N.D. Cal. 2009) (when the prosecution is making written or verbal requests for records, it must

  be “even-handed as to the point of inquiry,” meaning that the “prosecutor must ask for all

  information on the same subject, pro and con”); United States v. W.R. Grace, 401 F. Supp. 2d

  1069, 1082 (D. Mont. 2005) (“The prosecution may not simply ask for information it wants

  while leaving behind other, potentially exculpatory information within agency files.”); see also

  U.S. Dep’t of Justice, Justice Manual § 9-5.002 (including among the factors to consider in

  “determining whether to review potentially discoverable information from another federal

  agency . . . [w]hether the prosecutor has obtained other information and/or evidence from the

  agency”).

         Here, the prosecution team has spent years investigating Indivior, and its members are

  admittedly familiar with public statements issued by the key agencies that are favorable to

  Indivior on issues relating to dosing, pediatric exposure, safety, and potential diversion of

  Suboxone Film. Indeed, the government admits in its Response that it has discussed such

  information favorable to the defense “in meetings dating back to 2014” with Indivior’s counsel.

  Gov. Response at 14. But the government has never disclosed the internal discussions, analyses,

  or documents underlying such favorable statements from relevant agencies. It would be absurd



                                                  -3-
Case 1:19-cr-00016-JPJ-PMS Document 175 Filed 09/27/19 Page 3 of 20 Pageid#: 1416
  to assume these agencies simply issued public statements without substantial internal and

  external communication and analyses. The underlying communications and analyses are critical

  to Indivior’s defense. Without this information, Indivior will be severely hampered, if not

  derailed completely, in its effort to identify agency documents as trial exhibits and, more

  importantly, potential trial witnesses employed by the government. Brady and its progeny

  mandate that disclosure of exculpatory material be made in a manner that affords the defendant

  the opportunity to “make effective use of [the information] at trial.” United States v. Shifflett,

  798 F. Supp. 354, 357 (W.D. Va. 1992). The approach of the prosecution team here, which has

  entailed the production of some publicly available, final statements of government agencies and

  essentially nothing more from these key agencies, does not come close to achieving that

  objective.

  II.     Each of the agencies identified in Indivior’s Motion to Compel has information and
          documents favorable to the defense that are known to the investigative team.

          A.      Drug Enforcement Administration (“DEA”)

          Indivior is clearly entitled to exculpatory information from any DEA monitoring or

  investigation of the physicians Indivior is apparently accused of aiding and abetting to issue

  prescriptions in a “careless and clinically unwarranted manner,” see Indictment ¶ 31 (ECF No.

  3). Although the government attempts to downplay the materiality of any such monitoring or

  investigation, or lack thereof, it is critical to Indivior’s defense. The DEA is the agency that by

  law registers physicians to prescribe opioids and has the authority to monitor the prescribing

  activity of registered physicians and take action against registered physicians who are prescribing

  illegally.1 Any action, or inaction, on the part of the DEA as to these physicians will be critical


          1
           See, e.g., 21 C.F.R. 1301.36; 21 U.S.C. § 824(a). “Under the CSA, DEA has the authority to
  deny, suspend, or revoke a DEA registration upon a finding that the registrant has,” among other things,
  “committed an act which would render the DEA registration inconsistent with the public interest.” Drug

                                                    -4-
Case 1:19-cr-00016-JPJ-PMS Document 175 Filed 09/27/19 Page 4 of 20 Pageid#: 1417
  evidence reflecting the government’s own view of the propriety of the physicians’ prescribing

  practices and any need to intervene. That information is, of course, highly material to the

  question of whether Indivior—a developer of buprenorphine-containing products that has never

  been a DEA registrant—had any responsibility vis-à-vis the physicians’ prescribing practices.

         The government itself acknowledges that “[t]he investigative team has not ignored DEA

  activities.” Gov. Response at 12. This is undoubtedly at least in part due to the DEA’s role in

  monitoring those in the supply chain who may be suspected of diverting controlled

  pharmaceuticals. It is inconceivable that no member of the investigative team ever inquired into

  any DEA records associated with Doctors A-D identified in the Indictment or any other health

  care providers as to whom the government contends Indivior was aware were issuing

  prescriptions in a “careless and clinically unwarranted” manner. See Indictment ¶¶ 102, 113,

  128. Whether the DEA actually ever investigated these physicians—and/or the pharmacies that

  filled the prescriptions written by the physicians—is not dispositive: if it did, and there was no

  finding or action taken, that information will show that the agency charged with monitoring such

  activities did not view the physicians’ prescribing practices to be actionable; and if it did not, that

  too shows a lack of concern regarding the physicians’ methods of prescribing. Either answer is

  material to the preparation of the defense and exculpatory. To suggest, as the government does,

  that this information is in no way relevant to Indivior’s action or inaction with respect to these

  physicians is misguided.




  Enforcement Administration, Practitioner’s Manual: An Informational Outline of the Controlled
  Substances Act, at 11 (2006). Suspension of any registration can be done immediately with the issuance
  to show cause in any case in which “there is an imminent danger to the public health or safety.” 21
  C.F.R. 1301.36(e).

                                                   -5-
Case 1:19-cr-00016-JPJ-PMS Document 175 Filed 09/27/19 Page 5 of 20 Pageid#: 1418
         Moreover, while the government states that the DEA played no role in the investigation

  of Indivior, Gov. Response at 12, it does not address FDA Special Agent Darren Petri’s repeated

  statements in witness interviews that he “received information from a Drug Enforcement

  Administration (DEA) ROI” suggesting that the witness “had information concerning Reckitt

  Benckiser (RB) regarding this investigation.”2 This omission is telling. Indivior has not seen

  this “ROI,” which it concludes is a “Report of Investigation,” but the context of Special Agent

  Petri’s statements suggest that the DEA was actively involved in the investigation. In light of

  this involvement, the government must produce to Indivior not just the DEA documents and

  information known to others on the investigative team that are material to Indivior’s defense, but

  any other information or documents within the DEA’s knowledge that meet this standard.

         B.      Food and Drug Administration (“FDA”)

         Unlike its claims with respect to the DEA, the government does not dispute the FDA’s

  involvement in the investigation of Indivior, Gov. Response at 2, and it acknowledges its

  awareness of materials in the possession of the FDA’s Center for Drug Evaluation and Research

  (“CDER”) that were subject to production under Rule 16 and Brady, id. at 13. But the

  government contends it has fully complied with its Rule 16 and Brady obligations with respect to

  the FDA by requesting a single, non-descript “CDER File.” Id. In fact, the government’s FDA

  production falls far short of what is required under Rule 16 and Brady.

         While the government suggests that at some point, it became aware that a “CDER File”

  contained certain undefined “comments arguably favorable to the defense,” id., it clearly knows




         2
            See, e.g., Food and Drug Administration, Office of Criminal Investigations, Memorandum of
  Interview with Dr. Andrew Skinner (Jan. 21, 2015) (MISC_0018611); Food and Drug Administration,
  Office of Criminal Investigations, Memorandum of Interview with Dr. Craig Buckles (Jan. 21, 2015)
  (MISC_0018609).

                                                   -6-
Case 1:19-cr-00016-JPJ-PMS Document 175 Filed 09/27/19 Page 6 of 20 Pageid#: 1419
  more. By way of example, it knows that all four of the FDA divisions and offices that assessed

  the Citizen Petition submitted by Indivior (then known as Reckitt Benckiser Pharmaceuticals,

  Inc. (“RBPI”)), ultimately agreed that “Suboxone film in unit-dose packaging poses a lower

  overall risk of accidental pediatric exposure than Suboxone tablets in multi-dose packaging.”3

  The government also knows that during an April 2013 meeting among generic buprenorphine

  manufacturers, the FDA informed the group that it viewed “the packaging of buprenorphine-

  containing products as a significant safety issue in regards to pediatric exposure,” and

  recommended that each of the group’s members voluntarily switch to unit-dose packaging, as

  Indivior had done, for their buprenorphine-containing products.4 But rather than requesting all

  materials relevant to the FDA’s consideration of the pediatric exposure issue, and its guidance to

  generic manufacturers on the same issue, the government apparently requested just one specific

  file, which contained only a small subset of the documents tied to the FDA’s consideration of the

  Citizen Petition.

         The government’s obligation under Rule 16 and Brady requires a complete production.

  In particular, given its place on the investigative team, the government must request from the

  FDA and produce to the defense all documents and information known to the agency that are

  material to Indivior’s defense, which would certainly include any materials underlying the

  FDA’s consideration of the pediatric exposure issue resulting in the conclusions expressed in the




         3
            Citizen Petition Response from Food & Drug Admin. Center for Drug Evaluation and Research,
  Office of Surveillance and Epidemiology (Feb. 14, 2012) (RBP0114_19147715); see also Citizen Petition
  Response from Division of Anesthesia, Analgesia, and Addiction Products (Dec. 6, 2012)
  (RBP0114_19147735); Citizen Petition Response from Division of Medication Error Prevention and
  Analysis (Feb. 14, 2013) (RBP0114_19147756-57); Citizen Petition Response from Division of
  Epidemiology (Feb. 14, 2013) (RBP0114_19147802) (collectively, “Citizen Petition Responses”).
         4
          Buprenorphine Prod. Mfrs. Grp. (BPMG), Meeting Minutes of FDA Call on BTOD REMS
  Submission 3-5 (Apr. 9, 2013) (RBP0114_19147639).

                                                  -7-
Case 1:19-cr-00016-JPJ-PMS Document 175 Filed 09/27/19 Page 7 of 20 Pageid#: 1420
  Citizen Petition Responses noted above and related guidance to generic manufacturers. See

  Kyles, 514 U.S. at 437 (including in the category of materials the government must produce to

  the defense “any favorable evidence known to the others acting on the government’s behalf in

  the case”). This latter category of materials will include, though not be limited to, email

  communications and other correspondence regarding the buprenorphine packaging issue before

  and after the FDA issued its decision on the Citizen Petition, records of related phone calls,

  communications with the DEA, and records of additional communications with buprenorphine

  manufacturers. Given the FDA’s position on pediatric exposure, these materials underlying the

  agency’s consideration of the issue will directly undermine the government’s claims that Indivior

  made false statements that Suboxone Film was safer and less susceptible to pediatric exposure

  than other similar drugs. See Indictment ¶ 1.

         C.      Departments within HHS

         The government contends that—aside from the FDA—none of the HHS agencies

  identified in Indivior’s discovery request and Motion to Compel participated in the investigation

  of Indivior. See Gov. Response at 9-11. In doing so, the government ignores that HHS itself

  actively participated as a lead member of the investigative team and has knowledge of the

  activities of its operating divisions, including the Substance Abuse and Mental Health Services

  Administration (“SAMHSA”), Centers for Disease Control and Prevention (“CDC”), Centers for

  Medicare and Medicaid Service (“CMS”), National Institutes of Health (“NIH”), and National

  Institute on Drug Abuse (“NIDA”). As Indivior detailed in its memorandum supporting its

  Motion to Compel, each of these divisions has analyzed one or more issues that are central to the

  case and have issued statements indicating they are in possession of documents and information

  material to Indivior’s defense. See Memorandum in Support of Defendants’ Motion to Compel

  at 9-12 (ECF No. 118) (hereinafter “Indivior Mot. to Compel”).

                                                  -8-
Case 1:19-cr-00016-JPJ-PMS Document 175 Filed 09/27/19 Page 8 of 20 Pageid#: 1421
                 1.      SAMHSA

         With respect to any such documents and information in SAMHSA’s possession, the

  government again asserts that it has fully complied with its Rule 16 and Brady obligations by

  accessing a single, publicly available document from SAMHSA’s website containing statements

  regarding appropriate buprenorphine dosing amounts. See Gov. Response at 9. Armed with

  knowledge that this SAMHSA publication—which the government readily acknowledges was

  posted on the SAMHSA website—indicates that “dosing at amounts up to 32 mg per day is

  recommended for certain patients,”5 the government simply downloaded the publication rather

  than requesting from SAMHSA any documents or information in its possession regarding its

  analysis of the appropriateness of buprenorphine dosing amounts up to 32 mg for certain

  patients. Despite the participating agency’s clear knowledge of the facts underlying this

  statement, the government attempts to take a nothing-to-see-here, box-checking approach. This

  attempt is insufficient to fulfill the government’s obligations under Rule 16 and Brady,

  particularly in light of HHS’s active involvement in the investigation and knowledge of the work

  its divisions have performed.

         Moreover, while the government suggests that the SAMHSA TIP 40 publication

  containing this statement is an outlier, Indivior merely cited examples of statements indicating

  that SAMHSA and other HHS agencies are in the possession of documents and information

  material to Indivior’s defense. See Indivior Mot. to Compel at 10. In 2005, SAMHSA issued

  another publication explaining that while “[m]ost patients are likely to remain stable on 12 to 24




         5
           Substance Abuse & Mental Health Servs. Admin., Clinical Guidelines for the Use of
  Buprenorphine in the Treatment of Opioid Addiction: A Treatment Improvement Protocol TIP 40, at 8,
  55-57 (2004) (hereinafter “TIP 40”).

                                                  -9-
Case 1:19-cr-00016-JPJ-PMS Document 175 Filed 09/27/19 Page 9 of 20 Pageid#: 1422
   mg per day, . . . some might need dosages of up to 32 mg per day.”6 This publication was

   reprinted in 2006, 2008, 2010, 2011, 2012, and 2014, and remained available on the SAMHSA

   website until at least 2017 (at least four years into the government’s investigation of Indivior).7

   SAMHSA also issued “Federal Guidelines for Opioid Treatment Programs” in 2015, which

   stated that “[u]nless clinically indicated, there should be no limits on patients’ duration of

   treatment or dosage level of medication.”8 The government is aware of all of these statements

   and understands that SAMHSA’s analysis of these dosing issues is material to Indivior’s defense.

   See, e.g., Indictment ¶¶ 14, 20, 97, 99 (addressing buprenorphine dosing amounts higher than 24

   mg). The Constitution therefore compels production of such analysis.

                    2.      CDC

          The government contends that, aside from the memorandum summarizing its interview

   with Dr. Daniel Budnitz, who has served as the Director of the Medication Safety Program for

   the CDC for more than 14 years, the investigative team is not aware of any “additional

   information residing at CDC.” Gov. Response at 10-11. This position is simply implausible,

   especially given that memorandum itself indicates that there is additional material in the

   possession of the CDC that reflects the CDC’s analysis of the impact of unit-dose packing on

   pediatric exposure. For example, the memorandum indicates that Dr. Budnitz’s study regarding

   the rates of pediatric emergency room visits, which dropped by two thirds when prescriptions




          6
            Substance Abuse & Mental Health Servs. Admin., Medication-Assisted Treatment for Opioid
   Addiction in Opioid Treatment Programs: A Treatment Improvement Protocol TIP 43 (2005), at 71.
          7
              Id. at ii (“First Printed 2005” and “Reprinted 2006, 2008, 2010, 2011, 2012, and 2014”).
          8
           Substance Abuse & Mental Health Servs. Admin., Federal Guidelines for Opioid Treatment
   Programs (2015), at 35.

                                                      - 10 -
Case 1:19-cr-00016-JPJ-PMS Document 175 Filed 09/27/19 Page 10 of 20 Pageid#: 1423
   dispensed in unit-dose packaging increased to over 80%,9 was based on data from the National

   Electronic Injury Surveillance System that resides at the CDC.10 The memorandum also explains

   that Dr. Budnitz requested that Indivior (then known as RBPI) attend the CDC-sponsored

   meeting of the Prevention of Overdoses and Treatment Errors in Children Taskforce to explain

   its decision to move to unit-dose packaging, hoping that “other drug manufacturers would move

   toward unit-dose packaging in their products to reduce child exposures.”11 Any additional

   supporting information or documents reflecting Indivior’s participation in this CDC-sponsored

   meeting and the purpose of that participation, and any data supporting Dr. Budnitz’s

   observations regarding pediatric exposure in connection with unit-dose packaging are clearly

   material to Indivior’s defense regarding the alleged falsity of Indivior’s purported statements

   addressing the safety of Suboxone Film.

                      3.    CMS, NIH, and NIDA

           The government further contends that it has no obligation to produce any documents

   from CMS, NIH, and NIDA because no one from these specific offices participated in the

   investigation, and because the “efficacy of medication-assisted treatment,” which these agencies

   have addressed, “is not at issue” in this case. Gov. Response at 11. Again, all of these agencies

   are divisions of HHS, which actively participated in the investigation of Indivior, and HHS has

   knowledge of the work being done within its organization. And while the government attempts

   to discount the materiality of the support for medication-assisted treatment, it has also attempted



           9
             Daniel S. Budnitz, et al., Centers for Disease Control and Prevention, Notes from the Field:
   Pediatric Emergency Department Visits for Buprenorphine/Naoxone Ingestion—United States, 2008-
   2015, 65 Morbidity & Mortality Wkly. Rep. 1148 (2016).
           10
            Department of Health and Human Services, Office of Inspector General, Report of Interview of
   Captain Daniel Budnitz, at 3 (Mar. 13, 2019) (M2085-M2089_0000009).
           11
                Id. at 2.

                                                     - 11 -
Case 1:19-cr-00016-JPJ-PMS Document 175 Filed 09/27/19 Page 11 of 20 Pageid#: 1424
   to paint Indivior as a contributor to the opioid epidemic, when in fact Indivior’s top priority has

   always been the treatment of patients struggling with opioid addiction through methods these

   agencies have supported and labeled “highly underutilized.”12 The documents or other evidence

   supporting these representations are thus material to Indivior’s defense and constitutionally

   required to be shared with the defense.

   III.   Indivior has provided ample support to show that any requests for materials from
          these agencies will produce information and documents subject to disclosure under
          Rule 16 and Brady.

          In its Response, the government contends that Indivior’s requests are searching and

   unsupported by facts showing that the requested information will actually help its defense. In

   fact, Indivior has submitted targeted requests for specific categories of agency information and

   documents known to exist on key issues that undercut the government’s theory that Indivior’s

   statements regarding Suboxone Film were false. In short, Indivior has presented far more than a

   hunch that the requests may result in favorable material.

          In its brief, the government points to the facts in United States v. Caro, 597 F.3d 608, 619

   (4th Cir. 2010) and United States v. Ducore, 309 F. Supp. 3d 436, 440 (E.D. Va. 2018) to

   support its argument that Indivior’s requests lack necessary support. But each of those cases is

   readily distinguishable. In both Caro and Ducore, the defendants could only speculate—without

   any support—“as to what the requested information might reveal.” Caro, 597 F.3d at 619, 621

   (“Caro presented no facts whatsoever indicating that the information would have actually helped

   prove his defense.” (emphasis added)); see also Ducore, 309 F. Supp. 3d at 440 (“[The]



          12
             See, e.g., Nat’l Inst. on Drug Abuse, Medications to Treat Opioid Use Disorder, Research
   Report Series (2018); Vikki Wachino, Centers for Medicare & Medicaid Services, Best Practices for
   Addressing Prescription Opioid Overdoses, Misuse and Addiction 14 (2016); Nat’l Inst. on Drug Abuse,
   Topics in Brief: Medication-Assisted Treatment for Opioid Addiction (2012).

                                                   - 12 -
Case 1:19-cr-00016-JPJ-PMS Document 175 Filed 09/27/19 Page 12 of 20 Pageid#: 1425
   defendant here can only speculate as to the content of the statements of other witnesses on the

   flight; she has no evidence that the witnesses she seeks to have the government identify would

   provide any exculpatory information or impeachment evidence.”).

          Here, in support of each of its requests, Indivior has provided citations to defense-

   favorable statements indicating the relevant agency’s conclusions on key issues and/or thorough

   and supported explanations regarding the agency’s role with respect to the critical oversight of

   activities tied directly to the charges in the case. In each of these instances, Indivior has also

   addressed (a) why the known material it has requested will be “favorable to [the] accused,”

   Brady v. Maryland, 373 U.S. 83, 87 (1963), and (b) how the requested evidence is “material to

   preparing [its] defense,” Fed. R. Crim. P. 16(a)(1)(E)(i); see also Caro, 597 F.3d at 621

   (“[E]vidence is material as long as there is a strong indication that it will play an important role

   in uncovering admissible evidence, aiding witness preparation, corroborating testimony, or

   assisting impeachment or rebuttal.” (alteration in original) (quoting United States v. Lloyd, 992

   F.2d 348, 351 (D.C. Cir. 1993))).

          The government has not provided any support showing that more is required of the

   defense. Indeed, the application of any higher standard apparently contemplated by the

   government could never be met. On the one hand, the government argues that Indivior must do

   more to demonstrate there is particular information in each agency’s possession that would help

   the defense, but it is the government, and not the defense that has access to the agency

   information requested. On the other hand, where the government argues that Indivior is in a

   position to be able to identify particular exculpatory information in the possession of an

   agency—for example, in the case of Indivior personnel reporting information to the DEA—the




                                                   - 13 -
Case 1:19-cr-00016-JPJ-PMS Document 175 Filed 09/27/19 Page 13 of 20 Pageid#: 1426
   government argues that it need not provide any such information because Indivior “would know

   of any such report.” See Gov. Response at 13.

          Considered as a whole, the government’s argument is entirely circular. It suggests it can

   never be compelled to provide information that is exculpatory or material to the defense because

   either the defendant already knows about it or, where it lacks all specific details regarding the

   information, the defendant will be unable to meet the standard of showing how the requested

   information will help its case. In fact, Indivior has sufficiently established that the investigative

   team has knowledge of the key information and documents it requests from these agencies and

   has explained how that information is material to its defense. The obligation therefore rests with

   the government to comply with Rule 16 and Brady and provide these requested materials to

   Indivior.

   IV.    Indivior is not asking the government for anything more than what is required
          under Brady and Rule 16.

          Finally, in response to Indivior’s request that the Court order the government to identify

   all exculpatory and impeachment information buried in its multi-million-page production, the

   government suggests that the company instead spend significant time and resources piecing

   individually through the millions of pages of documents on its own. See Gov. Response at 14.

   Contrary to the government’s assertion, we are not asking the “United States to review

   documents for Indivior.” Id. Instead, we are simply asking that the government identify the

   exculpatory documents that it already knows have been produced. See United States v.

   Blankenship, No. 5:14-cr-00244, 2015 WL 3687864, at *7 (S.D. W. Va. June 12, 2015)

   (concluding that the government, “having determined the nature of the charges and having

   knowledge of the evidence and witnesses it intends to produce to prove those charges, is in a far

   better position than the Defendant to know what evidence might be exculpatory and/or


                                                   - 14 -
Case 1:19-cr-00016-JPJ-PMS Document 175 Filed 09/27/19 Page 14 of 20 Pageid#: 1427
   impeachment material under Brady”). The fact that a production is searchable or in electronic

   format matters not when the defendants do not know what they are looking for within the

   production. Thus, Indivior respectfully requests that the Court require the government to

   identify by Bates number, or by specific location and title, the information contained within all

   productions that a reasonable prosecutor would deem exculpatory or impeaching.

                                            CONCLUSION

          For the foregoing reasons, and for the reasons addressed in its Memorandum in Support

   of Defendants’ Motion to Compel, Indivior respectfully requests that this Court grant its Motion

   to Compel and order the government to produce all Rule 16 and Brady material in the possession

   of the following agencies:

      1. Department of Health and Human Services (“HHS”), including

              a. Centers for Disease Control and Prevention (“CDC”);

              b. Centers for Medicare and Medicaid Services (“CMS”);

              c. Food and Drug Administration (“FDA”), including its Office of Prescription Drug

                  Promotion (“OPDP”), formerly known as the Division of Drug Marketing,

                  Advertising, and Communications (“DDMAC”), and its Office of Criminal

                  Investigation (“OCI”);

              d. National Institutes of Health (“NIH”), including the National Institute on Drug

                  Abuse (“NIDA”); and

              e. Substance Abuse and Mental Health Services Administration (“SAMHSA”)

      2. Drug Enforcement Administration (“DEA”); and

      3. Any other federal, state or local agency allied with the prosecution or involved in any

          way in investigating the activities alleged in the Indictment or related conduct.



                                                  - 15 -
Case 1:19-cr-00016-JPJ-PMS Document 175 Filed 09/27/19 Page 15 of 20 Pageid#: 1428
   The government’s production of Rule 16 and Brady material, should include, but not be limited

   to:

         A. Documents or information bearing on the truth or falsity of statements made by Indivior

            regarding the safety, abuse, misuse, and diversion of Suboxone, including but not limited

            to any agency reports, studies, and internal communications. This category should

            include:

                1. Documents or information relating to the any agency’s assessment of the pediatric

                    safety of buprenorphine products and/or multi-dose versus unit-dose packaging.

                2. Documents or information relating to any agency’s analysis of the diversion risk

                    associated with buprenorphine products in tablet versus film form or in multi-dose

                    versus unit-dose packaging.

         B. Documents or information bearing on any agency opinion, report, or study regarding

            appropriate dosages for Suboxone, including but not limited to any documents relating to

            SAMHSA’s statements regarding the appropriateness of Suboxone dosages of up to 32

            mg.

         C. Documents or information relating to OPDP / DDMAC’s review of Indivior marketing

            materials containing allegedly false statements.

         D. All DEA and SAMHSA documents or information concerning Doctors A-D and any

            other health care providers as to whom the government contends Indivior was aware were

            issuing prescriptions in a “careless and clinically unwarranted” manner, including

            information regarding when and how the government first became aware of this careless

            and clinically unwarranted prescribing, any related information from or about the

            pharmacies filling the prescriptions, and any subsequent investigation of, or disciplinary,



                                                   - 16 -
Case 1:19-cr-00016-JPJ-PMS Document 175 Filed 09/27/19 Page 16 of 20 Pageid#: 1429
          regulatory, or prosecutorial action against, the healthcare provider undertaken in

          connection with the conduct.

      E. All DEA and SAMHSA documents reflecting information received from Indivior

          regarding registered and certified (waivered) health care providers.

          In addition to the production of the Rule 16 and Brady material, Indivior further requests

   that the Court order the government to identify the exculpatory and impeachment material

   included in its productions to fulfill its obligations under Brady.




                                                   - 17 -
Case 1:19-cr-00016-JPJ-PMS Document 175 Filed 09/27/19 Page 17 of 20 Pageid#: 1430
   Dated: September 27, 2019            Respectfully submitted,

                                        INDIVIOR INC. (a/k/a Reckitt Benckiser
                                        Pharmaceuticals Inc.) and INDIVIOR PLC

                                        /s/ Thomas J. Bondurant, Jr.
                                        By Counsel

                                        Thomas J. Bondurant, Jr.
                                        Gentry Locke
                                        10 Franklin Road SE
                                        Roanoke, Virginia. 24022
                                        (540) 983-9389
                                        bondurant@gentrylocke.com

                                        Jennifer S. DeGraw
                                        Gentry Locke
                                        10 Franklin Road SE
                                        Roanoke, Virginia. 24022
                                        (540) 983-9445
                                        degraw@gentrylocke.com

                                        Leigh A. Krahenbuhl (admitted pro hac vice)
                                        Jones Day
                                        77 West Wacker Drive
                                        Chicago, Illinois 60601
                                        (312) 269-1524
                                        lkrahenbuhl@jonesday.com

                                        James R. Wooley (admitted pro hac vice)
                                        Jones Day
                                        901 Lakeside Avenue
                                        Cleveland, Ohio 44114
                                        (216) 586-7345
                                        jrwooley@jonesday.com

                                        James P. Loonam (admitted pro hac vice)
                                        Jones Day
                                        250 Vesey Street
                                        New York, New York 10281
                                        (212) 326-3808
                                        jloonam@jonesday.com

                                        Peter J. Romatowski (admitted pro hac vice)
                                        Jones Day
                                        51 Louisiana Avenue NW

                                      - 18 -
Case 1:19-cr-00016-JPJ-PMS Document 175 Filed 09/27/19 Page 18 of 20 Pageid#: 1431
                                        Washington, D.C. 20001
                                        (202) 879-7625
                                        pjromatowski@jonesday.com


                                        Counsel for Defendants




                                      - 19 -
Case 1:19-cr-00016-JPJ-PMS Document 175 Filed 09/27/19 Page 19 of 20 Pageid#: 1432
                                  CERTIFICATE OF SERVICE

          I hereby certify that I caused the foregoing to be presented to the Clerk of the Court for

   filing and uploading to the CM/ECF system, which will send notification of such filing to all

   counsel of record, on this 27th day of September, 2019.


                                                  /s/ Thomas J. Bondurant, Jr.
                                                  Counsel for Defendants




                                                - 20 -


Case 1:19-cr-00016-JPJ-PMS Document 175 Filed 09/27/19 Page 20 of 20 Pageid#: 1433
